 Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 1 of 48 PageID: 1




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 LACY MARTIN and HOLLY
 SILVERTHORN, individually and on
 behalf of all others similarly situated
                                            CASE NO:
       Plaintiffs,
                                            CLASS ACTION COMPLAINT
 v.
                                            JURY TRIAL DEMANDED
 GERBER PRODUCTS COMPANY
 (d/b/a Nestlé Nutrition, Nestlé Infant
 Nutrition, Nestlé Nutrition North
 America),

       Defendant.




      Plaintiffs Lacy Martin and Holly Silverthorn (“Plaintiffs”) bring this action

individually and on behalf of all others similarly situated against Defendant Gerber

Products Company (d/b/a Nestlé Nutrition, Nestlé Infant Nutrition, or Nestlé

Nutrition North America) (“Gerber” or “Defendant”) and allege the following based

upon personal knowledge, as well as the investigation of their counsel.

                                 INTRODUCTION

      1.     Gerber sold purportedly “organic,” “natural,” and “non-GMO” baby

food that, in fact, contained harmful levels of certain heavy metals, including arsenic,
 Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 2 of 48 PageID: 2




mercury, cadmium, and lead. As a recent congressional report from the

Subcommittee on Economic and Consumer Policy found, Gerber’s baby food

products contain significant levels of toxic heavy metals, which can endanger infant

neurological development.

      2.     Not knowing that Gerber baby food—billed as “organic”, “natural,”

and “non-GMO”—contained these harmful ingredients, Plaintiffs Lacy Martin and

Holly Silverthorn bought Gerber foods to feed to their young children. If Plaintiffs

had known that the Gerber baby foods contained these dangerous ingredients, they

would not have purchased Gerber baby foods for their infant children. Because

Defendant misrepresented the true nature of the ingredients in its Tainted Baby

Foods when it failed to disclose the presence or risk of dangerous levels of heavy

metals, Plaintiffs bring this action, individually and on behalf of all others similarly

situated, against Gerber for breach of express and implied warranties, fraudulent

misrepresentation, fraudulent concealment, negligent misrepresentation, unjust

enrichment, and violation of consumer protection law.

      3.     To stop the sale of Gerber baby foods containing dangerous heavy

metals to unwitting parents buying food for their babies, Plaintiffs seek an injunction

requiring that Defendant stop the sale of its products with these metals and instead

test its products so that it can both (1) confirm that ingredients are at safe levels, and

(2) disclose those levels to Plaintiffs and the consuming public. Plaintiff all seeks



                                            2
 Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 3 of 48 PageID: 3




monetary relief that restores monies paid for the products to the proposed Class and

Sub-Classes.

                                  JURISDICTION

       4.    This Court has jurisdiction over all causes of action asserted herein

under the Class Action Fairness Act, 28 U.S.C. LA 1332(d)(2), because at least one

member of the Class is of diverse state citizenship from Defendant, there are more

than 100 members of the Class, and the aggregate amount in controversy exceeds

the value of $5,000,000, exclusive of interest and costs.

       5.    This Court has personal jurisdiction over Defendant because Defendant

is headquartered in this District, Defendant conducts substantial business in this

District and the State of New Jersey through its headquarters, sale of products, and

website, and Plaintiff has suffered injury as a result of Defendant’s acts in this

District.

       6.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because

Defendant has its principal place of business in this District in this District and

because a substantial part of the events, misrepresentations, and omissions giving

rise to this action occurred in, were directed to, and originated in this District.

                                      PARTIES

       7.    Plaintiff Lacy Martin, a resident of Palm Coast, Florida, purchased

Defendant’s baby foods to feed to her two-year-old and seven-month-old children.



                                            3
 Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 4 of 48 PageID: 4




Ms. Martin purchased Gerber 1st Foods Single Grain Cereals (rice; oatmeal), Gerber

Toddler Meals (pasta stars in meat sauce with green beans; yellow rice, chicken, and

vegetables with green beans and carrots), Gerber Pick-Ups (chicken and carrot

ravioli), Gerber Yogurt Melts (mixed berries; peach; banana vanilla; ), Gerber Fruit

& Veggie Melts (truly tropical blend; very berry blend), Gerber Puffs (strawberry

apple; blueberry; vanilla; peach), Gerber 1st Foods (butternut squash), Gerber

Organic 2nd Foods (pear, purple carrot, raspberry), Gerber 2nd Foods (green bean;

apple blueberry; carrot, sweet potato, pea; apple cherry; pear pineapple; butternut

squash), Gerber Organic 2nd Foods Pouches (apple, blueberry, spinach; mango,

apple, carrot, and kale), and Gerber Toddler Pouches (apple, pear, peach; apple,

mango, strawberry). Ms. Martin purchased the Products in 2020 and 2021 from

Publix, Target, and Walmart stores in Palm Coast, Florida.

      8.    Plaintiff Holly Silverthorn, a resident of Buffalo, New York, purchased

Defendant’s Products to feed to her fifteen-month-old daughter. Ms. Silverthorn

purchased Gerber Crawler Snacks (arrowroot cookies), Gerber Organic BabyPops

(banana raspberry), Gerber Natural 2nd Foods (strawberry and banana; banana;

banana and blueberry; apple, zucchini, and peach), and Gerber Natural 1st Foods

(pear). Ms. Silverthorn purchased these products in 2020 and 2021 from a Target

store in North Buffalo, New York.




                                         4
    Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 5 of 48 PageID: 5




        9.    Plaintiffs saw Defendant’s nutritional and quality claims on the

packaging, including the “Organics” and “Naturals” representations contained in the

very name of the food as well as the stage representations, which they relied on in

deciding to purchase the Tainted Baby Foods.1 During that time, based on

Defendant’s omissions and false and misleading claims, warranties, representations,

advertisements, and other marketing, Plaintiffs were unaware that the Tainted Baby

Foods contained any level of heavy metals or toxins, and they would not have

purchased the food if they had known the truth about the hazardous levels of heavy

metals or toxins present in the “natural,” “organic,” and “non-GMO” baby foods that

Defendant sold at a premium price.




1
  The affected baby foods (“Tainted Baby Foods”) include but are not limited to: (1) Gerber
Natural 1st Foods – Banana; Gerber 1st Foods – Butternut Squash; (3) Gerber Natural 1st Foods
– Pear; (4) Gerber Natural 2nd Foods – Apple, Zucchini, Peach; (5) Gerber Natural 2nd Foods –
Banana Blueberry; (6) Gerber Natural 2nd Foods – Apple, Strawberry, Banana; (7) Gerber
Organic 2nd Foods – Apple, Blueberry, Spinach; (8) Gerber Organic 2nd Foods – Mango, Apple,
Carrot, Kale; (9) Gerber 2nd Foods – Green Bean; (10) Gerber 2nd Foods – Apple Blueberry;
(11) Gerber 2nd Foods – Carrot, Sweet Potato, Pea; (12) Gerber 2nd Foods – Apple Cherry; (13)
Gerber 2nd Foods – Pear Pineapple; (14) Gerber 2nd Foods – Butternut Squash; (15) Gerber
Organic 2nd Foods – Pear, Purple Carrot, Raspberry; (16) Gerber Organic BabyPops – Banana
Raspberry; (17) Gerber Arrowroot Cookies; (18) Gerber 1st Foods – Oatmeal Single Grain
Cereal; (19) Gerber 1st Foods – Rice Single Grain Cereal; (17) Gerber Fruit & Veggie Melts –
Very Berry Blend; (18) Gerber Fruit & Veggie Melts – Truly Tropical Blend; (19) Gerber
Yogurt Melts – Mixed Berries; (20) Gerber Yogurt Melts – Peach; (21) Gerber Yogurt Melts –
Banana Vanilla; (22) Gerber Puffs – Vanilla; (23) Gerber Puffs – Strawberry Apple; (24) Gerber
Puffs – Blueberry; (25) Gerber Puffs – Peach; (26) Gerber Toddler Pouch – Apple, Pear, Peach;
(27) Gerber Lil’ Entrees/Toddler Meals – Pasta Stars in Meat Sauce; (28) Gerber Lil’
Entrees/Toddler Meals – Yellow Rice, Chicken, & Vegetables; and (29) Gerber Pasta Pick-Ups –
Chicken and Carrot Ravioli.


                                              5
 Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 6 of 48 PageID: 6




      10.    As a result of Defendant’s negligent, reckless, and/or knowingly

deceptive conduct as alleged herein, Plaintiffs were injured when they paid for the

Tainted Baby Foods that were not as represented. Plaintiffs were injured in the

amount of the purchase price of the products because the Tainted Baby Foods

containing dangerous ingredients were not the natural, organic, and safe foods they

and so many other parents thought they were buying. Restitution of the purchase

price is appropriate because even if the Tainted Baby Foods with dangerous

ingredients had some value, the Products with dangerous ingredients are different

than the safe products Plaintiffs believed they were buying.

      11.    Plaintiffs were further injured because the Tainted Baby Foods that they

purchased have no or de minimis value—or a value that was at least less than what

they paid for the Tainted Baby Foods—based on the presence of the alleged heavy

metals and/or toxins. Plaintiffs were also injured because they paid a premium price

for the “organic,” “natural,” and “non-GMO” products that contained high quality

ingredients that they reasonably assumed were safe for babies and children to ingest.

Plaintiffs would not have paid this money had they known that the Tainted Baby

Foods contained dangerous levels of heavy metals and/or toxins. Damages can be

calculated through expert testimony at trial. Further, should Plaintiffs encounter the

Gerber’s baby foods in the future, they could not rely on the truthfulness of the




                                          6
 Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 7 of 48 PageID: 7




packaging, absent corrective changes to the packaging and advertising of the Tainted

Baby Foods.

      12.     Defendant Gerber Products Company is incorporated in Michigan. Its

headquarters and principal place of business is in Florham Park, New Jersey.

      13.     Defendant manufactures, markets, advertises, labels, distributes, and

sells baby food products under the brand name Gerber throughout the United States,

including in this District.

      14.     Defendant formulates, develops, manufactures, labels, distributes,

markets, advertises, and sells the Tainted Baby Foods under the baby food name

Gerber throughout the United States, including in this District, during the Class

Period (defined below). The advertising, labeling, and packaging for the Tainted

Baby Foods, relied upon by Plaintiffs were prepared, reviewed, and/or approved by

Defendant and its agents, and were disseminated by Defendant and its agents

through marketing, advertising, packaging, and labeling that contained the

misrepresentations alleged herein. The marketing, advertising, packaging, and

labeling for the Tainted Baby Foods were designed to encourage customers to

purchase the Tainted Baby Foods, and they and reasonably misled reasonable

consumers, including Plaintiffs and the Class, into purchasing the Tainted Baby

Foods. Defendant owns, manufactures, and distributes the Tainted Baby Foods, and

created, allowed, negligently oversaw, and/or authorized the unlawful, fraudulent,



                                         7
 Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 8 of 48 PageID: 8




unfair, misleading, and/or deceptive labeling and advertising for the Tainted Baby

Foods. Defendant is responsible for sourcing ingredients, manufacturing the

products, and conducting all relevant quality assurance protocols, including testing,

for the ingredients and finished baby food products.

     FACTUAL ALLEGATIONS COMMON TO ALL CLASS MEMBERS

I.    Defendant’s False and Misleading Marketing of Its Baby Food

      15.    None of the Tainted Baby Foods’ packaging disclosed that they

contained harmful levels of heavy metals and other ingredients. In other words,

nowhere in the labeling, advertising, statements, warranties, or packaging does

Defendant disclose that the Tainted Baby Foods contain or have a high risk of

containing dangerous levels of heavy metals or other ingredients that do not conform

to the labels, packaging, advertising, and statements.

      16.    Instead, as shown in the examples below, Defendant’s packaging and

labels emphasize that Gerber baby food is natural, organic, with nothing artificial

added. By making these assurances that the Tainted Baby Foods are natural and safe

for infant consumption, Defendant warrants, promises, represents, misleads, labels,

and advertises that the Tainted Baby Foods are free of any heavy metals or unnatural

ingredients. Also as shown in the examples below, Defendant also warrants that the

Tainted Baby Foods are safe for babies and infants by making representation about

which stage of infant development the foods are appropriate for. Specifically,



                                          8
    Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 9 of 48 PageID: 9




Defendant warrants that (1) “Supported Sitter” foods are appropriate for

consumption by infants at “4-6 months”; (2) “Sitter” foods are appropriate for

consumption by infants at “6-8 months”; (3) “Crawler” foods are appropriate for

consumption by infants at “8+ months”; and (4) “Toddler” foods are appropriate for

consumption by children at “12+ months.”

         A.      Stage Representations Are Featured Prominently on Gerber’s
                 Website 2




         B.      “Shop By Milestone” Feature on Gerber’s Website 3




2
    GERBER, https://www.gerber.com/ (last visited Mar. 3, 2021).
3
    Id.


                                                 9
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 10 of 48 PageID: 10




     C.    Gerber Natural 1st Foods – Supported Sitter




     D.    Gerber 2nd Foods – Sitter




                                       10
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 11 of 48 PageID: 11




     E.    Gerber Organic 2nd Foods – Sitter




     F.    Gerber Fruit & Veggie Melts – Crawler




                                     11
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 12 of 48 PageID: 12




     G.    Gerber Arrowroot Biscuits – Crawler




     H.    Gerber Toddler Pouches




                                     12
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 13 of 48 PageID: 13




      I.      Gerber Toddler Meals




      17.     But contrary to Defendant’s glaring omissions and misleading claims,

the Tainted Baby Foods have been shown to contain worrying levels of arsenic,

cadmium, lead, and/or mercury 4—all known to pose health risks to humans and

particularly infants.

II.       Gerber Baby Foods Contain Harmful Heavy Metals

      18.     Testing 5 has made clear that Gerber baby foods may contain heavy

metals.


4
  Healthy Babies Bright Futures, What’s In My Baby’s Food? (Oct. 2019),
https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf (hereinafter, “Healthy Babies Bright
Futures Report”).
5
  See id.; see also SUBCOMMITTEE ON ECON. AND CONSUMER POLICY, COMM. ON OVERSIGHT AND
REFORM, Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and
Mercury (Feb. 4, 2021) at 2,
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf (hereinafter, “House Report”).


                                         13
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 14 of 48 PageID: 14




       A.       Healthy Babies Bright Futures Finds Heavy Metals in Gerber
                Baby Foods

       19.    In April 2019, Healthy Babies Bright Futures, an alliance of nonprofit

organizations, commissioned a national laboratory to test 168 containers of baby

food for total recoverable arsenic, lead, cadmium, and mercury, as well as speciated

arsenic for a subset of samples.

       20.    Forty-eight of Gerber’s baby food products were tested in this study.6

       21.    Healthy Babies Bright Futures found that the samples contained heavy

metals, including arsenic, lead, mercury, and cadmium.

       22.    The researchers who published the Healthy Babies Bright Futures

Report on healthybabyfood.org explained the harms these metals and can cause.

They explained that arsenic, lead, mercury, and cadmium, four heavy metals found

in the Baby Foods, are neurotoxins. Exposures to these four heavy metals “diminish

quality of life, reduce academic achievement, and disturb behavior, with profound

consequences for the welfare and productivity of entire societies.” 7 The four heavy

metals “can harm a baby’s developing brain and nervous system” and cause negative

impacts such as “the permanent loss of intellectual capacity and behavioral problems

like attention-deficit hyperactivity disorder (ADHD).”8 Even trace amounts of these



6
  Healthy Babies Bright Futures Report at 19-28.
7
  Id. at 13.
8
  Id. at 6.


                                              14
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 15 of 48 PageID: 15




heavy metals can alter the developing brain and erode a child’s IQ. 9 Arsenic causes

potentially irreversible damage, including “cognitive deficits among school-age

children exposed early in life, and neurological problems in adults who were

exposed to arsenic-poisoned milk as infants.”10 According to the Healthy Babies

Bright Futures Report, research continues to confirm that exposure to food

containing arsenic, lead, mercury, and cadmium poses “troubling risks for babies,

including cancer and lifelong deficits in intelligence[.]”11

       B.     A Recent Congressional Report Also Finds Harmful Heavy
              Metals in Gerber Baby Foods

       23.    A recent congressional report from the Subcommittee on Economic and

Consumer Policy of the House Oversight Committee found that Gerber baby foods

“contain significant levels of toxic heavy metals, including arsenic, lead, cadmium

and mercury, which can endanger infant neurological development.” 12

       24.    The Subcommittee requested documentation from the largest baby food

manufacturers in the United States, and the companies that responded (including

Defendant)      produced   their   internal    testing   policies,   test   results   for

ingredients/finished products (if the company tested its finished products), and




9
  Id. at 1.
10
   Id. at 13.
11
   Id.
12
   House Report at 2.


                                          15
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 16 of 48 PageID: 16




documentation about what the companies did with the ingredients and/or finished

products that exceeded their internal testing limits. 13

       25.     Defendant submitted to the Subcommittee its testing policies, select test

results for some of its raw ingredients,14 and its documentation about what it did

with the ingredients that exceeded internal testing limits.

       26.     The Subcommittee concluded that Defendant used ingredients in its

baby food that contained arsenic, lead, and cadmium. 15 The House Report also stated

that “Gerber rarely tests for mercury in its baby foods.” 16

       C.      The Dangers of the Heavy Metals in Gerber Baby Foods Are
               Well-documented

       27.     The findings by the Congressional Subcommittee and Happy Babies

Bright Futures are particularly alarming because the Food and Drug Administration

(“FDA”) and the World Health Organization (“WHO”) have declared arsenic, lead,

cadmium, and mercury “dangerous to human health, particularly to babies and

children, who are most vulnerable to their neurotoxic effects.”17




13
   Id.
14
   Gerber, Raw Material Heavy Metal Testing (Dec. 9, 2019),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf.
15
   House Report at 3.
16
   Id.
17
   Id. at 2.


                                               16
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 17 of 48 PageID: 17




              i.     Arsenic

       28.    The Congressional Subcommittee found that Gerber Baby Foods may

contain arsenic. The U.S Environmental Protection Agency and the FDA have

documented the risks associated with exposure to arsenic and regulated its amount

in water, juice, and in rice cereals for infants. Specifically, based on the risks

associated with exposure to arsenic, the EPA and the FDA have set standards for the

allowable limit of arsenic at 10 parts per billion (“ppb”) in drinking water,18 bottled

water, 19 and apple juice20 intended for human consumption. Defendant uses

ingredients that far exceed these amounts.

       29.    Gerber did not provide inorganic arsenic results for all of its

ingredients, but the Congressional Subcommittee was troubled by the results

produced. Test results demonstrated that Gerber used grape juice concentrate

containing 39 ppb inorganic arsenic—far above the 10 ppb limit for apple juice.21

Further, the Subcommittee concluded that Gerber routinely used flour with over 90

ppb inorganic arsenic. 22 Gerber used five batches of rice flour that contained 98 ppb

inorganic arsenic and 67 batches that contained more than 90 ppb. 23



18
   40 C.F.R. § 141.62.
19
   21 C.F.R. § 165.110(b)(4)(iii)(A).
20
   U.S. FOOD & DRUG ADMIN., Draft Guidance for Industry, Arsenic in Apple Juice: Action Level
(July 2013), https://www.fda.gov/media/86110/download.
21
   House Report at 52.
22
   House Report at 19.
23
   Id.


                                             17
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 18 of 48 PageID: 18




              ii.    Lead

       28.    The Subcommittee also found that the Tainted Baby Foods may contain

lead—a known neurotoxin and human carcinogen.

       29.    Lead exposure can seriously harm children’s nervous systems and

developing brains and is associated with a range of negative health outcomes

including “behavioral problems, decreased cognitive performance, delayed puberty,

and reduced postnatal growth.”24

       30.    Because lead can accumulate in the body, even very low levels of

exposure can become hazardous over time. 25 Indeed, “[n]o safe level of exposure

has been identified.”26 Studies have demonstrated that childhood exposure to lead is

strongly linked to an adverse effect on academic achievement. 27 One study found

that “children age 0 to 24 months lose more than 11 million IQ points from exposure

to arsenic and lead in food.” A correlation has also been established between lead

exposure and Attention Deficit Hyperactivity Disorder. 28 Troublingly, the cognitive

effects caused by early childhood exposure to lead appear to be permanent. 29


24
   Id. at 11 (citing U.S. FOOD & DRUG ADMIN., Lead in Food, Foodwares, and Dietary
Supplements, https://www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-
supplements (last visited Feb. 17, 2021)).
25
   Id.
26
   Healthy Babies Bright Futures Report at 13.
27
   House Report at 11.
28
   Id.at 12 (citing Gabriele Donzelli et al., The Association Between Lead and Attention-
Deficit/Hyperactivity Disorder: A Systematic Review, INT’L J. ENVTL. RES. & PUB. HEALTH (Jan.
29, 2019), www.mdpi.com/1660-4601/16/3/382/htm).
29
   Id. at 11.


                                             18
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 19 of 48 PageID: 19




       31.    Although there is no federal standard for lead in baby food, experts,

including the American Academy for Pediatrics, the Environmental Defense Fund,

and Consumer Reports, agree that lead in baby foods should not exceed 1 ppb.30 The

FDA has set the maximum lead level in bottled water to 5 ppb.31

       32.    The Subcommittee found that Gerber’s test results for sweet potatoes

and juices “demonstrated [Defendant’s] willingness to use ingredients that contained

dangerous lead levels.” One of Gerber’s ingredients, conventional sweet potatoes,

contained 48 ppb lead. Gerber also used twelve other batches of sweet potato that

tested over 20 ppb for lead. 32

       33.    The Subcommittee also concluded that the average amount of lead in

Gerber’s tested juice concentrates was 11.2 ppb—greater than the FDA’s limit of 5

ppb lead in bottled water. Further, the Subcommittee found that “[o]ver 83% of the

juice concentrates tested showed greater than 1 ppb lead, which is Consumer

Reports’ recommended limit for fruit juices.” 33

       34.    Defendant only tested its component ingredients for lead, instead of

also testing its finished products. As a result, Defendant sold baby food products

containing significant amounts of lead.34 As a result, Defendant sold baby food



30
   House Report at 27.
31
   Healthy Babies Bright Futures Report at 16.
32
   House Report at 27.
33
   Id. at 28.
34
   Id. at 22.


                                                 19
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 20 of 48 PageID: 20




products containing significant amounts of lead.35 The Healthy Babies Bright

Futures report indicated that three of the Baby Foods contained more than 20 ppb

lead. 36

               iii.   Mercury

       35.     The Tainted Baby Foods also may contain mercury,37 which increases

the risk for cardiovascular disease and can cause vision, intelligence, and memory

problems for children exposed in utero. Exposure to mercury has been linked to

higher risk of lower IQ scores and intellectual disability.38

       36.     Recognizing the harm caused by ingestion of mercury, EPA has set the

maximum mercury level in drinking water to 2 ppb. 39

       37.     The Subcommittee found that Gerber only tests certain ingredients for

mercury and noted that the only test results for mercury that Gerber submitted were

for carrots, sweet potatoes, and lemon juice concentrate.40




35
   Id.
36
   Healthy Babies Bright Futures Report at 19-28.
37
   See House Report at 35 (noting that “Gerber barely tests” its ingredients or finished products
for mercury); see also Healthy Babies Bright Futures Report at 19-28 (independent test results
showing that Gerber products contain mercury).
38
   Healthy Babies Bright Futures Report at 14.
39
   40 C.F.R. § 141.62(b).
40
   House Report at 33.


                                                20
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 21 of 48 PageID: 21




              iv.   Cadmium

      38.     The Tainted Baby Foods may also contain cadmium, 41 which has been

observed to cause anemia, liver disease, and nerve or brain damage in animals that

consume it.

      39.     Cadmium is linked to neurotoxicity, cancer, and kidney, bone, and heart

damage.42 Scientists have reported a “tripling of risk for learning disabilities and

special education among children with higher cadmium exposures, at levels common

among U.S. children[.]” 43 Cadmium also “displays a troubling ability to cause harm

at low levels of exposure.” 44 The U.S. Department of Health and Human Services

has determined that cadmium and cadmium compounds are known human

carcinogens and the EPA has likewise determined that cadmium is a probable human

carcinogen.45




41
   Id. at 32.
42
   Healthy Babies Bright Futures Report at 14.
43
   Id.
44
   Id.
45
   ATSDR, DEP’T OF HEALTH AND HUMAN SERV., Public Health Statement: Cadmium (Sept.
2012), https://www.atsdr.cdc.gov/toxprofiles/tp5-c1-b.pdf.


                                         21
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 22 of 48 PageID: 22




       40.    The EPA and FDA have set the standards for the allowable limit of

cadmium in drinking water46 and bottled water 47 at 5 ppb. The WHO has established

a maximum amount of cadmium in drinking water at 3 ppb.48

       41.    The Subcommittee concluded that Gerber “accepts ingredients with

high levels of cadmium[,]” finding that Gerber used multiple batches of carrots

containing as much as 87 ppb cadmium, and that 75% of the carrots Gerber used had

more than 5 ppb cadmium. 49

       42.    Despite the known risks of exposure to these heavy metals, Gerber has

negligently, recklessly, and/or knowingly sold the Tainted Baby Foods without

disclosing that they may contain arsenic, mercury, cadmium, and lead to consumers

like Plaintiffs.

       43.    Given the well documented dangers of the heavy metals that may be in

the Tainted Baby Foods, reasonable consumers, like Plaintiffs, would consider the

mere presence or risk of heavy metals as a material fact in considering what baby

food products to purchase.

       44.    Defendant claims on its website that it “meet[s] the standards of the

FDA, but we don’t stop there. We go further. We have among the strictest standards


46
   40 C.F.R. § 141.62(b).
47
   21 C.F.R. § 165.110(b)(4)(iii)(A).
48
   WORLD HEALTH ORGANIZATION, Cadmium in Drinking Water (2011),
https://www.who.int/water_sanitation_health/water-
quality/guidelines/chemicals/cadmium.pdf?ua=1.
49
   House Report at 32.


                                         22
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 23 of 48 PageID: 23




in the world. From farm to highchair, we go through over 100 quality checks for

every jar.”50 As such, Defendant knew or should have known that the Baby Foods

contained or had a risk of containing dangerous levels of heavy metals. Additionally,

Defendant knew or should have known that its ingredients, and the final products,

could contain materials such as toxins and heavy metals. Yet, Defendant did not test

all ingredients and products, including the Tainted Baby Foods, for such materials.51

        45.     Additionally, Defendant knew or should have known that Plaintiffs and

other consumers would feed the Tainted Baby Food multiple times each day to their

children, making these contaminated products the primary sources of food for their

children. This necessarily leads to repeated exposure of heavy metals to children.

        46.     Defendant knew or should have expected that the presence or risk of

heavy metals in its baby food products is a fact that an average consider would

consider when purchasing baby food.

        47.     As a result of these false or misleading statements and omissions,

Defendant has generated substantial sales of the Tainted Baby Foods.

        48.     Plaintiffs bring this action individually and on behalf of all other

similarly situated consumers who purchased the Tainted Baby Foods, in order to


50
   Commitment to Quality, https://www.gerber.com/commitment-to-quality (last visited Mar. 3,
2021).
51
   Letter from the Chief Executive Officer of Gerber Products Company to Chairman Raja Krishnamoorthi,
SUBCOMMITTEE ON ECON. AND CONSUMER POLICY, COMM. ON OVERSIGHT AND REFORM (Dec.
19, 2019), https://oversight.house.gov/sites/democrats.oversight.house.gov/files/7_Redacted.pdf
(Gerber’s policy is to “regularly test our ingredients, and periodically test . . . finished goods”).


                                                  23
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 24 of 48 PageID: 24




cause the disclosure of the presence or risk of heavy metals that pose a known risk

to infants in the Tainted Baby Foods, to correct the false and misleading perception

Defendant has created in the minds of consumers that the Tainted Baby Foods are

high quality, safe, and healthy, and to obtain redress for those who have purchased

the Tainted Baby Foods.

                       CLASS ACTION ALLEGATIONS

      49.    Plaintiffs bring this action individually and on behalf of the following

Classes pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil

Procedure:

      All persons in the United States who, from January 1, 2017, to the
      present, purchased the Tainted Baby Foods for household or personal
      use (the “Nationwide Class”).

      50.    Plaintiff Martin also brings this action individually and on behalf of the

following Florida Sub-Class:

      All persons who, from January 1, 2017, to the present, purchased the
      Tainted Baby Foods for household or business use in the State of
      Florida (the “Florida Sub-Class”).

      51.    Plaintiff Silverthorn also brings this action individually and on behalf

of the following New York Sub-Class:

      All persons who, from January 1, 2017, to the present, purchased the
      Tainted Baby Foods for household or business use in the State of New
      York (the “New York Sub-Class”).




                                          24
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 25 of 48 PageID: 25




      52.        Excluded from the Nationwide Class and Sub-Classes (collectively, the

“Class”) are the Defendant, any parent companies, subsidiaries, and/or affiliates,

officers, directors, legal representatives, employees, co-conspirators, all government

entities, and any judge, justice, or judicial officer presiding over this matter.

      53.        This action is brought and may be properly maintained as a class action.

      54.        The members in the proposed Class are so numerous that individual

joinder of all members is impracticable, and the disposition of the claims of the

members of the proposed Class in a single action will provide substantial benefits to

the parties and Court.

      55.        Questions of law and fact common to Plaintiff and members of the

Classes include, but are not limited to, the following:

            A.      Whether Defendant wrongfully represented and continues to

                    represent that the Tainted Baby Foods are healthy, nutritious, and

                    safe for human consumption;

            B.      Whether Defendant wrongfully represented and continues to

                    represent that the Tainted Baby Foods are natural;

            C.      Whether Defendant wrongfully represented and continues to

                    represent that the Tainted Baby Foods are organic;




                                             25
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 26 of 48 PageID: 26




        D.    Whether Defendant wrongfully represented and continues to

              represent that the Tainted Baby Foods appropriate are appropriate

              for consumption by various “stages” of babies;

        E.    Whether Defendant wrongfully failed to disclose that the Tainted

              Baby Foods contained or may contain heavy metals;

        F.    Whether Defendant’s representations in advertising, warranties,

              packaging, and/or labeling are false, deceptive, and misleading;

        G.    Whether those representations are likely to deceive a reasonable

              consumer;

        H.    Whether a reasonable consumer would consider the presence or risk

              of heavy metals as a material fact in purchasing baby food;

        I.    Whether Defendant had knowledge that those representations were

              false, deceptive, and misleading;

        J.    Whether Defendant knew or should have known that the Tainted

              Baby Foods contained or may contain heavy metals;

        K.    Whether Defendant continues to disseminate those representations

              despite knowledge that the representations are false, deceptive, and

              misleading;

        L.    Whether a representation that a product is healthy, superior quality,

              nutritious, and safe for consumption and does not contain arsenic,



                                       26
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 27 of 48 PageID: 27




                   mercury, cadmium, and/or lead is material to a reasonable

                   consumer;

            M.     Whether Defendant’s representations and descriptions on the

                   labeling of the Tainted Baby Foods are likely to mislead, deceive,

                   confuse, or confound consumers acting reasonably;

            N.     Whether Defendant violated the laws of the State of Florida;

            O.     Whether Defendant violated the laws of the State of New York;

            P.     Whether Defendant violated the laws of the State of New Jersey;

            Q.     Whether Defendant breached its implied warranties;

            R.     Whether Defendant engaged in unfair trade practices;

            S.     Whether Defendant engaged in false advertising;

            T.     Whether     Defendant     made       negligent   and/or    fraudulent

                   misrepresentations and/or omissions;

            U.     Whether Plaintiff and the members of the Class are entitled to actual,

                   statutory, and punitive damages; and

            V.     Whether Plaintiff and members of the Class are entitled to

                   declaratory and injunctive relief.

      56.        Common issues predominate here where Defendant engaged in a

common course of conduct giving rise to the legal rights sought to be enforced by

Plaintiffs individually and on behalf of the other members of the Classes. Identical



                                            27
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 28 of 48 PageID: 28




statutory violations, business practices, and harms are involved. Individual

questions, if any, are not prevalent in comparison to the numerous common

questions that dominate this action.

      57.    Plaintiff’s claim is typical of those of the members of the Classes, since

all of the claims are based on the same underlying facts, events, and circumstances

relating to Defendant’s conduct.

      58.    Plaintiff will fairly and adequately represent and protect the interests of

the Class, have no interests incompatible with the interests of the Class, and have

retained counsel competent and experienced in class action, consumer protection,

and false advertising litigation.

      59.    Class treatment is superior to other options for resolution of the

controversy because the relief sought for each member of the Classes is sufficiently

small such that, absent representative litigation, it would be impractical for members

of the Classes to redress the wrongs done to them.

      60.    As a result of the foregoing, class treatment is appropriate.




                                          28
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 29 of 48 PageID: 29




                                 CLAIMS FOR RELIEF

                                 COUNT I
Breach of Express Warranty Against Defendant on Behalf of Plaintiff and the
   Nationwide Class, Or, in the Alternative, on Behalf of Plaintiffs and the
                    Florida and New York Sub-Classes

      61.        Plaintiff incorporates by reference and realleges each and every

allegation contained above, as though fully set forth herein.

      62.        Defendant marketed and sold the Baby Foods into the stream of

commerce with the intend that the Tainted Baby Foods would be purchased by

Plaintiff and the Class.

      63.        Defendant expressly warranted, advertised, and represented to Plaintiff

and the Class that its baby foods are:

            A.      Natural;

            B.      Organic;

            C.      Non-GMO; and

            D.      Appropriate for consumption by certain stages of babies.

      64.        Defendant made these express warranties regarding the Tainted Baby

Foods’ quality, ingredients, and fitness for consumption in writing on the Tainted

Baby Foods’ packaging and labels through its website, advertisements, and

marketing materials. These express warranties became part of the basis of the

bargain that Plaintiffs and the Class entered into upon purchasing the Tainted Baby

Foods.

                                            29
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 30 of 48 PageID: 30




      65.        Defendant’s advertisements, warranties, and representations were made

in connection with the sale of the Tainted Baby Food to Plaintiffs and the Class.

Plaintiffs and the Class relied on Defendant’s advertisements, warranties, and

representations regarding the Tainted Baby Foods in deciding whether to purchase

Defendant’s products.

      66.        Defendant’s baby foods do not conform to Defendant’s advertisements,

warranties, and representations in that they:

            A.      Are not natural or suitable for consumption by human babies; and

            B.      Contain or may contain levels of various heavy metals.

      67.        Defendant was on notice of this breach as they were aware of the

included heavy metals in the Tainted Baby Foods and based on the public

investigation by the Healthy Babies Bright Futures report that showed its baby food

products as unhealthy and containing dangerous levels of heavy metals.

      68.        Privity exists because Defendant expressly warranted to Plaintiffs and

the Class through the warranting, packaging, advertising, marketing, and labeling

that the Tainted Baby Foods were healthy, natural, and suitable for consumption and

by failing to make any mention of heavy metals or other unnatural ingredients.

      69.        As a direct and proximate result of Defendant’s conduct, Plaintiffs and

the Class have suffered actual damages in that they purchased Tainted Baby Foods

that were not only worth less than the price they paid, but they would not have



                                            30
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 31 of 48 PageID: 31




purchased at all had, they known of the risk and/or presence of heavy metals or other

unnatural ingredients that do not conform to the products’ labels, packaging,

advertising, and statements.

      70.    Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available thereunder

for Defendant’s failure to deliver goods conforming to their express warranties and

resulting breach.

                                   COUNT II
     Breach of Implied Warranty of Merchantability Against Defendant
  on Behalf of Plaintiffs and the Nationwide Class, Or, in the Alternative, on
       Behalf of Plaintiffs and the Florida and New York Sub-Classes

      71.    Plaintiffs incorporate by reference and realleges each and every

allegation contained above, as though fully set forth herein.

      72.    Defendant is a merchant engaging in the sale of goods to Plaintiffs and

the Class.

      73.    There was a sale of goods from Defendant from Plaintiffs and the Class.

      74.    At all times mentioned herein, Defendant manufactured or supplied the

Tainted Baby Foods, and prior to the time the Tainted Baby Foods were purchased

by Plaintiffs and the Class, Defendant impliedly warranted to them that the Tainted

Baby Foods were of merchantable quality, fit for their ordinary use (consumption by

babies), and conformed to the promises and affirmations of fact made on the Tainted

Baby Foods’ containers and labels, including that the food was natural, safe, and

                                           31
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 32 of 48 PageID: 32




appropriate for consumption by human infants. Plaintiffs and the Class relied on

Defendant’s promises and affirmations of fact when they purchased the Tainted

Baby Foods.

      75.     The Tainted Baby Foods were not fit for their ordinary use

(consumption by babies) and did not conform to Defendant’s affirmations of fact

and promises as they contained or were at risk of containing heavy metals and/or

other ingredients or contaminants that do not conform to the packaging.

      76.     Defendant breached its implied warranties by selling Tainted Baby

Foods that failed to conform to the promises or affirmations of fact made on the

container or label as each product contained heavy metals and/or unnatural or other

ingredients or contaminants that do not conform to the packaging.

      77.     Defendant was on notice of this breach, as it was aware of the heavy

metals included or at risk of being included in the Tainted Baby Foods and based on

the public investigation by Healthy Babies Bright Futures that showed Defendant’s

baby foods were unhealthy, contaminated, and potentially dangerous, as well as the

extensive press coverage of the investigation.

      78.     Privity exists because Defendant impliedly warranted to Plaintiffs and

the Class through the warranting, packaging, advertising, marketing, and labeling

that the Tainted Baby Foods were natural and suitable for consumption by babies,

and by failing to make any mention of heavy metals or other unnatural ingredients.



                                         32
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 33 of 48 PageID: 33




      79.        As a direct and proximate result of Defendant’s conduct, Plaintiffs and

the Class have suffered actual damages in that they have purchased baby food that

is worth less than the price they paid and that they would not have purchased at all

had they known of the presence or risk of heavy metals or other unnatural

ingredients.

      80.        Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available thereunder

for Defendant’s failure to deliver goods conforming to their implied warranties and

resulting breach.

                                    COUNT III
        Fraudulent Misrepresentation Against Defendant on Behalf of
    Plaintiffs and the Nationwide Class, Or, in the Alternative, on Behalf of
              Plaintiffs and the Florida and New York Sub-Classes

      81.        Plaintiffs incorporate by reference and reallege each and every

allegation contained above, as though fully set forth herein.

      82.        Defendant falsely represented to Plaintiffs and the Class that the

Tainted Baby Foods are:

            A.      Natural;

            B.      Organic;

            C.      Non-GMO; and

            D.      Appropriate for consumption by certain stages of babies.




                                             33
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 34 of 48 PageID: 34




      83.    Defendant intentionally, knowingly, and recklessly made these

misrepresentations to induce Plaintiffs and the Class to purchase its baby foods.

      84.    Defendant knew that its representations about the Tainted Baby Foods

were false in that the Tainted Baby Foods contained or were at risk of containing

levels of heavy metals or other unnatural ingredients that do not conform to the

products’ labels, packaging, advertising, and statements. Defendant allowed its

packaging, labels, advertisements, promotional materials, and websites to

intentionally mislead consumers, including Plaintiffs and the Class.

      85.    Plaintiffs and the Class did in fact rely on these misrepresentations and

purchased the Tainted Baby Foods to their detriment. Given the deceptive manner

in which Defendant advertised, represented, and otherwise promoted the Tainted

Baby Foods, Plaintiffs’ and the Class’s reliance on Defendant’s misrepresentations

was justifiable.

      86.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and

the Class have suffered actual damages in that they have purchased Tainted Baby

Food that is worth less than the price they paid and that they would not have

purchased at all had they known of the presence or risk of heavy metals or other

unnatural ingredients that do not conform to the products’ labels, packaging,

advertising, and statements.




                                         34
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 35 of 48 PageID: 35




      87.    Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available.

                                  COUNT IV
Fraudulent Concealment on Behalf of Plaintiffs and the Nationwide Class, Or,
in the Alternative, on Behalf of Plaintiffs and the Florida and New York Sub-
                                    Classes

      88.    Plaintiffs incorporate by reference and realleges each and every

allegation contained above, as though fully set forth herein.

      89.    Defendant concealed from and failed to disclose to Plaintiffs and the

Class that the Tainted Baby Foods contained or were at risk of containing heavy

metals or other unnatural ingredients that do not conform to the products’ labels,

packaging, advertising, and statements.

      90.    Defendant had a duty to disclose to Plaintiffs and the Class the true

quality, characteristics, ingredients, suitability, and risks of the Tainted Baby Foods

because: (1) Defendant was in a superior position to know the true state of facts

about its products; (2) Defendant was in a superior position to know the actual

ingredients, characteristics, and suitability of the Tainted Baby Foods for

consumption by babies; and (3) Defendant knew that Plaintiffs and the Class could

not have reasonably have been expected to learn or discover that the Tainted Baby

Foods were misrepresented in the packaging, labels, advertising, and websites prior

to purchasing the Tainted Baby Foods.




                                           35
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 36 of 48 PageID: 36




      91.    The facts concealed or not disclosed by Defendant to Plaintiffs and the

Class are material in that a reasonable consumer would have considered them

important when deciding whether to purchase the Tainted Baby Foods.

      92.    Plaintiffs and the Class justifiably relied on Defendant’s omissions to

their detriment. The detriment is evident from the true quality, characteristics, and

ingredients of the Tainted Baby Foods, which is inferior in comparison to

Defendant’s advertisements and representations of the Tainted Baby Foods.

      93.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and

the Class have suffered actual damages in that they have purchased Tainted Baby

Food that is worth less than the price they paid and that they would not have

purchased at all had they known of the presence or risk of dangerous levels of heavy

metals and toxins.

      94.    Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available.

                                 COUNT V
Negligent Misrepresentation on Behalf of Plaintiffs and the Nationwide Class,
Or, in the Alternative, on Behalf of Plaintiffs and the Florida and New York
                                Sub-Classes

      95.    Plaintiffs incorporate by reference and realleges each and every

allegation contained above, as though fully set forth herein.




                                           36
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 37 of 48 PageID: 37




      96.    Defendant had a duty to Plaintiffs and the Class to exercise reasonable

and ordinary care in the formulation, testing, manufacturing, marketing, distribution,

and sale of the Tainted Baby Foods.

      97.    Defendant breached its duty to Plaintiffs and the Class by formulating,

testing, manufacturing, advertising, marketing, distributing, and selling products to

Plaintiffs and the Class that do not have the ingredients, qualities, characteristics,

and suitability for consumption as advertised by Defendant and by failing to

promptly remove the Tainted Baby Foods from the marketplace or to take other

appropriate remedial action.

      98.    Defendant knew or should have known that the ingredients, qualities,

and characteristics of the Tainted Baby Foods were not as advertised or suitable for

their intended use (consumption by babies) and were otherwise not as warranted and

represented by Defendant. Specifically, Defendant knew or should have known that:

(1) the Tainted Baby Foods were not natural, organic, nutritious, healthy, or safe for

consumption because they contained or had a risk of containing levels of heavy

metals and/or other unnatural ingredients or contaminants that do not conforming to

the packaging; (2) the Tainted Baby Foods were adulterated or at risk of being

adulterated by heavy metals; and (3) the Tainted Baby Foods were otherwise not as

warranted and represented by Defendant.




                                         37
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 38 of 48 PageID: 38




      99.     Plaintiffs and the Class justifiably and reasonably relied on Defendant’s

representations as to the ingredients, qualities, and characteristics of the Tainted

Baby Foods.

      100. As a direct and proximate result of Defendant’s conduct, Plaintiffs and

the Class have suffered actual damages in that they have purchased Tainted Baby

Food that is worth less than the price they paid and that they would not have

purchased at all had they known of the presence or risk of heavy metals or other

unnatural ingredients that do not conform to the products’ labels, packaging,

advertising, and statements.

      101. Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available.

                                 COUNT VI
 Unjust Enrichment on Behalf of Plaintiffs and the Nationwide Class, Or, in
 the Alternative, on Behalf of Plaintiffs and the Florida and New York Sub-
                                    Classes

      102. Plaintiffs incorporate by reference and realleges each and every

allegation contained above, as though fully set forth herein.

      103. Substantial benefits have been conferred on Defendant by Plaintiffs and

the Class through their purchase of the Tainted Baby Foods. Defendant knowingly

and willingly accepted and enjoyed these benefits.

      104. Defendant either knew or should have known that the payments

rendered by Plaintiffs and the Class were given and made with the expectation that

                                           38
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 39 of 48 PageID: 39




the Tainted Baby Foods would have the qualities, characteristics, ingredients, and

suitability for consumption represented and warranted by Defendant. As such, it

would be inequitable for Defendant to retain the benefit of the payments under the

circumstances.

      105. Defendant’s acceptance and retention of these benefits under the

circumstances alleged herein make it inequitable for Defendant to retain the benefits

and not return the value of payments made by Plaintiffs and the Class.

      106. Plaintiffs and the Class are entitled to recover from Defendant all

amounts wrongfully collected and improperly retained by Defendant, plus interest

thereon.

      107. Plaintiffs and the Class seek actual damages, injunctive and declaratory

relief, attorneys’ fees, costs, and any other just and proper relief available.

                                   COUNT VII
Violation of New Jersey’s Consumer Fraud Act for Fraud in Connection with
 Sale or Advertisement of Merchandise, N.J. Stat. Ann. § 56:8-1, , et seq., on
Behalf of Plaintiffs and the Nationwide Class, Or, in the Alternative, on Behalf
            of Plaintiffs and the Florida and New York Sub-Classes

      108. Plaintiffs incorporate by reference and reallege each and every

allegation contained above, as though fully set forth herein.

      109. New Jersey’s Consumer Fraud Act prohibits the “act, use or

employment by any person of unconscionable commercial practice, deceptive, fraud,

false pretense, false promise, misrepresentation, or the knowing, concealment,



                                           39
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 40 of 48 PageID: 40




suppression, or omission of any material fact with intent that others rely upon such

concealment, suppression or omission, in connection with the sale or advertisement

of any merchandise[.]” N.J. Stat. Ann. § 56:8-2.

      110. Defendant’s representations related to the Baby Foods, as described

herein, are advertisements as defined by N.J. Stat. Ann. § 56:8-1(a).

      111. The Baby Foods sold by Defendant are merchandise as defined by N.J.

Stat. Ann. § 56:8-1(c).

      112. Defendant is a person as defined by N.J. Stat. Ann. § 56:8-1(d).

      113. As set forth herein, Defendant’s claims that the Tainted Baby Foods are

nutritious, natural, organic, healthy, and safe for consumption by babies are literally

false and likely to deceive the public, as is Defendant’s failing to make any mention

of the presence or risk of heavy metals in the Tainted Baby Foods.

      114. Defendant’s claims that the Tainted Baby Foods are nutritious, natural,

organic, healthy, and safe for consumption by babies are untrue and misleading, as

is failing to disclose the presence or risk of heavy metals in the Tainted Baby Foods.

      115. Defendant knew, or reasonably should have known, that all of these

claims were untrue or misleading.

      116. Defendant’s conduct is ongoing and continuing, such that prospective

          injunctive relief is necessary, especially given Plaintiffs’ desire to

          purchase these products in the future if they can be assured that the



                                           40
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 41 of 48 PageID: 41




         Tainted Baby Foods are, as advertised, natural, nutritious, superior,

         quality, pure, healthy, and safe for consumption and that they do not

         contain heavy metals or any other ingredients or contaminants that do not

         conform to the packaging claims. Plaintiffs and members of the Class

         would not have purchased the Tainted Baby Foods and have suffered

         ascertainable loss as a result of Defendant’s conduct.

      117. Plaintiffs and members of the Class are entitled to and seek:

         A. Injunctive and equitable relief, pursuant to N.J. Stat. Ann. § 56:8-

             159(a);

         B. Actual damages, pursuant to N.J. Stat. Ann. § 56:8-159(b); and

         C. Treble damages, costs, and attorneys’ fees, pursuant to N.J. Stat. Ann.

             § 56:8-19.

                                 COUNT VIII
  Violation of New York’s Consumer Protection Laws, N.Y. Gen. Bus. Law
    § 349 on Behalf of Plaintiff Silverthorn and the New York Sub-Class

      118. Plaintiff Silverthorn incorporates by reference and realleges each and

every allegation contained above, as though fully set forth herein.

      119. New York General Business Law § 349 prohibits deceptive acts or

practices in the conduct of any business, trade, or commerce.

      120. In its sale of goods throughout New York, Defendant conducts business

and trade as defined by N.Y. Gen. Bus. Law § 349.


                                         41
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 42 of 48 PageID: 42




      121. Defendant violated N.Y. Gen. Bus. Law § 349 by representing that the

Tainted Baby Foods were:

         A.     Natural;

         B.     Organic;

         C.     Non-GMO; and

         D.     Appropriate for consumption by certain stages of babies.

      122. This conduct was deceptive because the Tainted Baby Foods contained

or had a material risk of containing heavy metals.

      123. Defendant intentionally represented that the Tainted Baby Foods were

of a particular standard, grade, or quality when they were in fact not fit for

consumption by human babies.

      124. The facts that Defendant concealed or misrepresented were material in

that Plaintiff Silverthorn, as well as any reasonable consumer, would have

considered them when deciding whether to purchase Defendant’s baby foods.

      125. Defendant’s conduct and omissions repeatedly occurred in the course

of Defendant’s business and were capable of deceiving a substantial portion of the

consuming public.

      126. Defendant’s misrepresentations and deceptive acts and practices

resulted in Plaintiff Silverthorn and members of the New York Sub-Class suffering

actual damages when they purchased Tainted Baby Foods that were worth less than



                                         42
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 43 of 48 PageID: 43




the price paid and that they would not have purchased at all had they known of the

presence or risk of heavy metals.

      127. Defendant intended for Plaintiff Silverthorn and the members of the

New York Sub-Class to rely on its deceptive misrepresentations and conduct when

purchasing the Tainted Baby Foods.

      128. As a direct and proximate result of these violations, Plaintiff Silverthorn

and the New York Sub-Class have been harmed, and that harm will continue unless

Defendant is enjoined from misrepresenting the quality and ingredients of its baby

foods as described herein.

      129. Pursuant to N.Y. Gen. Bus. Law § 349(h), Plaintiff Silverthorn and the

New York Sub-Class seek injunctive and declaratory relief, full refund, actual and

punitive damages, and attorneys’ fees.

                                   COUNT IX
  Violation of New York’s False Advertising Law, N.Y. Gen. Bus. Law § 350
        on Behalf of Plaintiff Silverthorn and the New York Sub-Class

      130. Plaintiff Silverthorn incorporates by reference and realleges each and

every allegation contained above, as though fully set forth herein.

      131. New York General Business Law § 350 prohibits false advertising in

the conduct of any business, trade, or commerce.




                                         43
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 44 of 48 PageID: 44




         132. N.Y. Gen. Bus. Law § 350 defines false advertising as “advertising,

including labeling, of a commodity . . . if such advertising is misleading in a material

respect.”

         133. Defendant’s claims that its Tainted Baby Foods were “natural,”

“organic,” “non-GMO,” appropriate for certain “stages” of babies, and nutritious

were literally false and likely to deceive the public.

         134. Defendant’s claims were untrue or misleading because such claims

failed to disclose that the Tainted Baby Foods contained, or were at risk of

containing, dangerous levels of heavy metals that do not conform to the packaging.

         135. Defendant knew or should have known that such claims were false or

misleading.

         136. Such false and misleading claims and representations made by

Defendant were material in that Plaintiff Silverthorn and any reasonable consumer

would have considered them when deciding whether to purchase Defendant’s baby

foods.

         137. Defendant, including its agents and distributors, made untrue,

deceptive, and misleading assertions and representations about the alleged quality,

characteristics, and nature of the Tainted Baby Foods.

         138. Defendant’s conduct caused Plaintiff Silverthorn and the New York

Sub-Class to suffer actual damages when they purchase the Tainted Baby Foods that



                                          44
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 45 of 48 PageID: 45




were worth less than the price paid and that they would not have purchased at all had

they known of the presence or risk of dangerous levels of heavy metals that do not

conform to the packaging.

      139. As a direct and proximate result of Defendant’s conduct, described

herein, Plaintiff Silverthorn and the members of the New York Sub-Class have been

injured, and that harm will continue unless Defendant is enjoined from

misrepresenting the Tainted Baby Foods’ quality, ingredients, standards, and

suitability for consumption by babies.

      140. Pursuant to N.Y. Gen. Bus. Law § 350, Plaintiff Silverthorn and the

members of the New York Sub-Class seek injunctive and declaratory relief, full

refund, actual and punitive damages, and attorneys’ fees.

                             PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, individually and behalf of all others similarly situated,

pray for judgment against the Defendant as to each and every count, including:

      A.     An order declaring this action to be a proper class action, appointing

Plaintiffs and their counsel to represent the Class, and requiring Defendant to bear

the costs of class notice;

      B.     An order enjoining Defendant from selling the Tainted Baby Foods

until the levels of heavy metals are removed or full disclosure of the presence of

such appears on all labels, packaging, and advertising;



                                         45
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 46 of 48 PageID: 46




      C.     An order enjoining Defendant from selling the Tainted Baby Foods in

any manner or suggestion implying that they are healthy, natural, and safe for

consumption;

      D.     An order requiring Defendant to engage in a corrective advertising

campaign and engage in further necessary affirmative injunctive relief, such as

recalling existing products;

      E.     An order awarding declaratory relief, and any further retrospective or

prospective injunctive relief permitted by law or equity, including enjoining

Defendant from containing the unlawful practices alleged herein, and injunctive

relief to remedy Defendant’s past conduct;

      F.     An order requiring Defendant to pay restitution to restore all funds

acquired by means of any act or practice declared by this Court to be an unlawful,

unfair, or fraudulent business act or practice, untrue or misleading advertising, or a

violation of law, plus pre- and post-judgment interest thereon;

      G.     An order requiring Defendant to disgorge or return all monies,

revenues, and profits obtained by means of any wrongful or unlawful act or practice;

      H.     An order requiring Defendant to pay all actual damages permitted under

the counts alleged herein;

      I.     An order requiring Defendant to pay punitive damages on any count so

allowable;



                                         46
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 47 of 48 PageID: 47




      J.     An order awarding attorneys’ fees and costs, including the costs of pre-

suit investigation, to Plaintiffs and the Class; and

      K.     An order providing for all other such equitable relief as may be just and

proper.

                                  JURY DEMAND

      Plaintiffs hereby demand a trial by jury on all issues so triable.

Dated: March 19, 2021                   MILLER SHAH LLP

                                        By: s/James C. Shah
                                        James C. Shah
                                        Natalie Finkelman Bennett
                                        2 Hudson Place, Suite 100
                                        Hoboken, NJ 07030
                                        Telephone (856) 526-1100
                                        Facsimile: (866) 300-7367
                                        jcshah@millershah.com
                                        nfinkelman@millershah.com

                                        Hassan A. Zavareei (pro hac vice to be filed)
                                        Allison W. Parr (pro hac vice to be filed)
                                        TYCKO & ZAVAREEI LLP
                                        1828 L Street, NW Suite 1000
                                        Washington, DC 20036
                                        Telephone: (202) 973-0900
                                        Facsimile: (202) 973-0950
                                        jtycko@tzlegal.com
                                        hzavareei@tzlegal.com
                                        aparr@tzlegal.com

                                        Annick M. Persinger (pro hac vice to be filed)
                                        TYCKO & ZAVAREEI LLP
                                        1970 Broadway, Suite 1070
                                        Oakland, CA 94612
                                        Telephone: (510) 254-6808

                                           47
Case 2:21-cv-05846-CCC-MF Document 1 Filed 03/19/21 Page 48 of 48 PageID: 48




                                   Facsimile: (202) 973-0950
                                   apersinger@tzlegal.com

                                   Counsel for Plaintiffs and the Putative Class




                                     48
